 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement, dated as of August 14, 2017, (this “Agreement”)
by and among Homie Recipes, Inc., a Nevada corporation (the “Company” or “HOMR”)
and Stevva Ltd., a company duly formed under the laws of Greece (Corp#:
800867003) (“STVV”), and the sole-shareholder of STVV (the “STVV Shareholder”).
For purposes of this Agreement HOMR, STVV, and the STVV Shareholders are
sometimes collectively referred to as the “Parties” and individually as a
“Party.”

 

RECITALS

 

WHEREAS, the STVV Shareholder and STVV believe it is in their respective best
interests for the STVV Shareholder to exchange, One Hundred (100%) percent of
the issued and outstanding shares of STVV (the “STVV Shares”), for an aggregate
of Forty Five Million (45,000,000) shares of HOMR restricted common stock; and,
HOMR believes it is in its best interest and the best interest of its
stockholders to acquire the STVV Shares in exchange for the HOMR Shares, all
upon the terms and subject to the conditions set forth in this Agreement (the
“Share Exchange”); and,

 

WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “Securities Act”); and,

 

WHEREAS, it is the intention of the parties that upon the Closing (as
hereinafter defined) STVV shall become a wholly-owned subsidiary of HOMR; and,

 

WHEREAS, the Parities agree that the foregoing Recitals are true and correct and
are hereby incorporated into this Agreement by this reference; and,

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE I

 

EXCHANGE OF STVV SHARES FOR HOMR SHARES

 

Section 1.1 Agreements to Exchange STVV Shares for HOMR Shares. On the Closing
Date (as hereinafter defined) and upon the terms and subject to the conditions
set forth in this Agreement, the STVV Shareholder shall assign, transfer, convey
and deliver the STVV Shares to HOMR in consideration and exchange for the STVV
Shares, HOMR shall issue, transfer, convey and deliver the HOMR Shares to the
STVV Shareholders. 

 

Section 1.2 Closing and Actions at Closing. The closing of the Share Exchange
(the “Closing”) shall take place remotely via the exchange of documents and
signatures at such time and date as the parties hereto shall agree orally or in
writing (the “Closing Date”). 

 

Section 1.3Share Exchange. After Closing and contingent upon the satisfaction of
the terms and conditions set forth in this Agreement, shares representing One
Hundred (100%) percent of the STVV Shares shall be exchanged and delivered to
HOMR and in exchange HOMR shall exchange and deliver an aggregate of Forty-Five
Million (45,000,000) shares of HOMR stock consisting to the STVV Shareholders.  

 

Section 1.4Restrictions on HOMR Shares Issued Pursuant to this Agreement. The
HOMR shares to be issued by HOMR pursuant to this Agreement have not been
registered and are being issued pursuant to a specific exemption under the
Securities Act, as well as under certain state securities laws for transactions
by an issuer not involving any public offering or in reliance on limited federal
preemption from such state securities registration laws, based on the
suitability and investment representations made by the HOMR Shareholders to
HOMR. The HOMR Shares of to be issued by HOMR pursuant to this Agreement must be
held and may not be sold, transferred, or otherwise disposed of for value unless
such securities are subsequently registered under the Securities Act or an
exemption from such registration is available, and that the certificates
representing the Shares of HOMR Common Stock issued in the Share Exchange will
bear a legend in substantially the following form so restricting the sale of
such securities: 

 

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and are
“restricted securities” within the meaning of Rule 144 promulgated under the
Securities Act. The securities have been acquired for investment and may not be
sold or transferred without complying with Rule 144 in the absence of an
effective registration or other compliance under the Securities Act.

--------------------------------------------------------------------------------

Section 1.5Share Exchange Procedure. The STVV Shareholder may exchange his
certificate(s) representing the STVV Shares by delivering such certificate(s) to
HOMR duly executed and endorsed in blank (or accompanied by duly executed stock
powers duly endorsed in blank), in each case in proper form for transfer, with
signatures guaranteed, and, if applicable, with all stock transfer and any other
required documentary stamps affixed thereto and with appropriate instructions to
allow the transfer agent to issue certificates for the HOMR Shares to the holder
thereof. 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF HOMR

 

HOMR represent, warrant and agree that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.

 

Section 2.1Corporate Organization 

 

A. Homie Recipes, Inc. is a corporation duly organized, validly existing and in
good standing under the laws of Nevada, and has all requisite corporate power
and authority to own its properties and assets and governmental licenses,
authorizations, consents and approvals to conduct its business as now conducted
and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a Material Adverse Effect on the activities,
business, operations, properties, assets, condition or results of operation of
HOMR. “Material Adverse Effect” means, when used with respect to HOMR, any
event, occurrence, fact, condition, change or effect, which, individually or in
the aggregate, would reasonably be expected to be materially adverse to the
business, operations, properties, assets, condition (financial or otherwise), or
operating results of HOMR, or materially impair the ability of HOMR to perform
its obligations under this Agreement, excluding any change, effect or
circumstance resulting from (i) the announcement, pendency or consummation of
the transactions contemplated by this Agreement; or (ii) changes in the U.S.
securities markets generally. 

 

B.Copies of the Articles of Incorporation and Bylaws of HOMR with all amendments
thereto, as of the date hereof (the “HOMR Charter Documents”), have been
furnished to STVV, if so requested, and such copies are accurate and complete as
of the date hereof. The minute books of HOMR are current as required by law,
contain the minutes of all meetings of the HOMR Board and its stockholders from
its date of incorporation to the date of this Agreement, and adequately reflect
all material actions taken by the HOMR Board and its stockholders. HOMR is not
in violation of any of the provisions of the HOMR Charter Documents. 

 

Section 2.2Capitalization of HOMR.  

 

A.The authorized capital stock of HOMR consists of: (i) 200,000,000 shares of
common stock, par value $0.001, of which 68,819,980 shares of common stock are
issued and outstanding immediately prior to the Share Exchange; (ii) no shares
of preferred stock issued and outstanding immediately prior to the Share
Exchange.  

 

B. All of the issued and outstanding shares of common stock of HOMR immediately
prior to this Share Exchange are, and all shares of common stock of HOMR when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable, will have been issued in compliance with
all applicable U.S. federal and state securities laws and state corporate laws,
and will have been issued free of preemptive rights of any security holder. The
issuance of all of the shares of HOMR described in this Section 2.2 have been,
or will be, as applicable, in compliance with U.S. federal and state securities
laws and state corporate laws and no stockholder of HOMR has any right to
rescind or bring any other claim against HOMR for failure to comply with the
Securities Act, or state securities laws. 

 

Section 2.3 Shell Status. As of the date of this Agreement, HOMR represents that
is a “shell company” as that term is defined in Rule 405 of the Securities Act
and Rule 12b-2 of the Exchange Act.  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

Section 2.4Authorization, Validity and Enforceability of Agreements. HOMR has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement (collectively
the “Agreements”) to perform its obligations hereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of the
Agreements by HOMR and the consummation by HOMR of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary corporate action
of HOMR, and no other corporate proceedings on the part of HOMR are necessary to
authorize the Agreements or to consummate the transactions contemplated hereby
and thereby. The Agreements constitute the valid and legally binding obligation
of HOMR and is enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally. HOMR does not need to give any notice to, make any filings with, or
obtain any authorization, consent or approval of any government or governmental
agency or other party in order for it to consummate the transactions
contemplated by any of the Agreements, resulting from the issuance of the HOMR
Shares in connection with the Share Exchange. 

 

Section 2.5 No Conflict or Violation. Neither the execution and delivery of the
Agreements by HOMR, nor the consummation by HOMR of the transactions
contemplated thereby will: (i) contravene, conflict with, or violate any
provision of the HOMR Charter Documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which HOMR is subject; (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which HOMR is a party or by which it is
bound, or to which any of its assets or properties are subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any of HOMR’ assets, including without limitation, the HOMR
Shares. 

 

Section 2.6 Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of HOMR, currently threatened against
HOMR or any of its affiliates, that may affect the validity of this Agreement or
the right of HOMR to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of HOMR, currently threatened against HOMR or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against or relating to HOMR or any of its affiliates. Neither HOMR nor any of
its affiliates is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no Action by HOMR or any of its affiliates currently
pending or which HOMR or any of its affiliates intends to initiate. 

 

Section 2.7Compliance with Laws. HOMR has been and is in compliance with, and
has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state. 

 

Section 2.8 Financial Statements. HOMR’s financial statements (the “Financial
Statements”) have been prepared in accordance with generally accepted accounting
principles applicable in the United States of America (“U.S. GAAP”) applied on a
consistent basis, except that those Financial Statements that are not audited do
not contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of HOMR as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. HOMR has no material liabilities (contingent or otherwise). HOMR is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. HOMR maintains a standard system of accounting established and
administered in accordance with U.S. GAAP. 

 

Section 2.9 Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, HOMR Board minutes and financial and other records of
whatsoever kind of HOMR have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of HOMR. HOMR maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences. 

 

Section 2.10 No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by HOMR to arise,
between HOMR and any accountants and/or lawyers formerly or presently engaged by
HOMR. HOMR is current with respect to fees owed to its accountants and lawyers. 

 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

Section 2.11Absence of Undisclosed Liabilities. Except as specifically disclosed
herein: (A) there has been no event, occurrence or development that has resulted
in or could result in a Material Adverse Effect; (B) HOMR has not incurred any
liabilities, obligations, claims or losses, contingent or otherwise, including
debt obligations, other than professional fees to be paid prior to Closing; (C)
HOMR has not declared or made any dividend or distribution of cash or property
to its shareholders, purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, or issued any equity securities other
than with respect to transactions contemplated hereby; (D) HOMR has not made any
loan, advance or capital contribution to or investment in any person or entity;
(E) HOMR has not discharged or satisfied any lien or encumbrance or paid any
obligation or liability (absolute or contingent), other than current liabilities
paid in the ordinary course of business; (F) HOMR has not suffered any losses or
waived any rights of material value, whether or not in the ordinary course of
business, or suffered the loss of any material amount of prospective business;
and (G) except for the Share Exchange, HOMR has not entered into any transaction
other than in the ordinary course of business, or entered into any other
material transaction, whether or not in the ordinary course of business. 

 

Section 2.12No Undisclosed Events or Circumstances. No event or circumstance has
occurred or exists with respect to HOMR or its respective businesses,
properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by HOMR but which has not been so publicly announced or disclosed. HOMR has not
provided to STVV, or the STVV Shareholder, any material non-public information
or other information which, according to applicable law, rule or regulation, was
required to have been disclosed publicly by HOMR but which has not been so
disclosed, other than with respect to the transactions contemplated by this
Agreement and/or the Share Exchange. 

 

Section 2.13Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereof by or on behalf of HOMR in
connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements contained
herein and/or therein not misleading. 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF STVV

 

STVV represents, warrants and agrees that all of the statements in the following
subsections of this Article III, pertaining to STVV, are true and complete as of
the date hereof.

 

Section 3.1 Corporate Organization 

 

A. Stevva Ltd., a company duly formed under the laws of Greece (Corp#:
800867003) has all requisite corporate power and authority to own its properties
and assets and governmental licenses, authorizations, consents and approvals to
conduct its business as now conducted and is duly qualified to do business and
is in good standing in each jurisdiction in which the nature of its activities
makes such qualification and being in good standing necessary, except where the
failure to be so qualified and in good standing will not have a Material Adverse
Effect on the activities, business, operations, properties, assets, condition or
results of operation of STVV. “Material Adverse Effect” means, when used with
respect to STVV, any event, occurrence, fact, condition, change or effect,
which, individually or in the aggregate, would reasonably be expected to be
materially adverse to the business, operations, properties, assets, condition
(financial or otherwise), or operating results of STVV, or materially impair the
ability of STVV to perform its obligations under this Agreement, excluding any
change, effect or circumstance resulting from (i) the announcement, pendency or
consummation of the transactions contemplated by this Agreement; or (ii) changes
in the U.S. securities markets generally. 

 

B.Copies of the formation documents of STVV, or their equivalent, with all
amendments thereto, as of the date hereof (the “STVV Charter Documents”), have
been furnished to HOMR, if so requested, and such copies are accurate and
complete as of the date hereof. The minute books of STVV are current as required
by law, contain the minutes of all meetings of the STVV Board and its
stockholders from its date of formation to the date of this Agreement, and
adequately reflect all material actions taken by the STVV Board and its
stockholders. STVV is not in violation of any of the provisions of the STVV
Charter Documents. 

 

Section 3.2 Capitalization of STVV.  

 

A.STVV represents and warrants that it currently has, and as of the date of
Closing, all of the issued and outstanding shares of common stock of STVV
immediately prior to this Share Exchange are, and all shares of common stock of
STVV when issued in accordance with the terms hereof will be, duly authorized,
validly issued, fully paid and non-assessable, will have been issued in
compliance with all applicable securities laws and corporate laws of Greece and
will have been issued free of preemptive rights of any security holder.  

 

Section 3.3Shareholders of STVV’s Common Stock. STVV has provided HOMR a true
and complete list of the holders of all issued and outstanding shares of STVV
including number of HOMR shares held as of the date of this Agreement. 

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

Section 3.4 Financial Statements. STVV has kept all books and records since
inception and such financial statements have been prepared in accordance with
Generally Accepted Accounting Principles (“GAAP”) consistently applied
throughout the periods involved. The balance sheets are true and accurate and
present fairly as of their respective dates the financial condition of STVV. As
of the date of such balance sheets, except as and to the extent reflected or
reserved against therein, including but not limited to any previous tax
liability STVV had no liabilities or obligations (absolute or contingent) which
should be reflected in the balance sheets or the notes thereto prepared in
accordance with GAAP, and all assets reflected therein are properly reported and
present fairly the value of the assets of STVV, in accordance with GAAP. The
statements of operations, stockholders’ equity and cash flows reflect fairly the
information required to be set forth therein by GAAP. 

 

The books and records, financial and otherwise, of STVV are, in all material
aspects, complete and correct and have been maintained in accordance with good
business and accounting practices.

 

All of STVV’s assets are reflected on its financial statements, and STVV has no
material liabilities, direct or indirect, matured or unmatured, contingent or
otherwise which is not reflected on its financial statements.

 

Section 3.5Information. The information concerning STVV set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading. 

 

Section 3.6Personal Property. STVV possesses, and has good and marketable title
of all property necessary for the continued operation of the business of STVV as
presently conducted and as represented to HOMR. All such property is used in the
business of STVV. All such property is in reasonably good operating condition
(normal wear and tear excepted), and is reasonably fit for the purposes for
which such property is presently used. All material equipment, furniture,
fixtures and other tangible personal property and assets owned or leased by STVV
and its subsidiaries is owned by STVV or its subsidiaries free and clear of all
liens, security interests, charges, encumbrances, and other adverse claims. 

 

Section 3.7Intellectual Property. STVV represents and warrants that any trade
secrets, and “know-how” held relating to business of STVV, and all other
intangible assets, in STVV’s possession or that may be reasonably acquired by
STVV any other proprietary information and trade secrets relating to the
business of STVV (collectively the “Intellectual Property”) shall remain the
intellectual property of STVV as of the date of Closing of this Agreement and
that STVV shall take any steps reasonable to assign or otherwise transfer any
Intellectual Property right to HOMR, as necessary to protect HOMR’s rights to
the same.  

 

Section 3.8Subsidiaries. STVV does not have any subsidiaries or agreements of
any nature to acquire any subsidiary or to acquire or lease any other business
operations.  

 

Section 3.9Absence of Certain Changes or Events. As of the date of this
Agreement, (a) there has not been any material adverse change in the business,
operations, properties, assets, or condition (financial or otherwise) of STVV;
and (b) STVV has not: (i) declared or made, or agreed to declare or make, any
payment of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any of
its shares; (ii) made any material change in its method of management, operation
or accounting; (iii) entered into any other material transaction other than in
the ordinary course of its business; or (iv) made any increase in or adoption of
any profit sharing, bonus, deferred compensation, insurance, pension,
retirement, or other employee benefit plan, payment, or arrangement made to,
for, or with its officers, directors, or employees. 

 

Section 3.10Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of STVV after
reasonable investigation, threatened by or against STVV or affecting STVV or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind.
STVV does not have any knowledge of any material default on its part with
respect to any judgment, order, injunction, decree, award, rule, or regulation
of any court, arbitrator, or governmental agency or instrumentality. 

 

Section 3.11Compliance With Laws and Regulations. To the best of its knowledge,
STVV has complied with all applicable statutes and regulations, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of STVV or except to the
extent that noncompliance would not result in the occurrence of any material
liability for STVV. This compliance includes, but is not limited to, the filing
of all reports to date with relevant authorities. 

 

Section 3.12Approval of Agreement. The Board of Directors of STVV has authorized
the execution and delivery of this Agreement by STVV and has approved this
Agreement and the transactions contemplated hereby. 

 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

Section 3.13Valid Obligation. This Agreement and all agreements and other
documents executed by STVV in connection herewith constitute the valid and
binding obligation of STVV, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought. 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF STVV SHAREHOLDER

 

The STVV Shareholders hereby severally and not jointly represents and warrants
to HOMR:

 

Section 4.1 Authority. The STVV Shareholder has the right, power, authority and
capacity to execute and deliver this Agreement to which such STVV Shareholder is
party, to consummate the transactions contemplated by this Agreement, and to
perform such STVV Shareholder’s obligations under this Agreement. This Agreement
has been duly and validly authorized and approved, executed and delivered by the
STVV Shareholder. Assuming this Agreement has been duly and validly authorized,
executed and delivered by the parties thereto other than such STVV Shareholder,
this Agreement is duly authorized, executed and delivered by the STVV
Shareholder and constitutes the legal, valid and binding obligations of the STVV
Shareholder, enforceable against the STVV Shareholder in accordance with their
respective terms, except as such enforcement is limited by general equitable
principles, or by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors rights generally. 

 

Section 4.2 No Conflict. Neither the execution or delivery by the STVV
Shareholder of this Agreement, nor the consummation or performance by the STVV
Shareholder of the transactions contemplated hereby or thereby will, directly or
indirectly, (a) contravene, conflict with, or result in a violation of any
provision of the organizational documents of the STVV Shareholder;
(b) contravene, conflict with, constitute a default (or an event or condition
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination or acceleration of, any agreement or instrument to
which any of the STVV Shareholder is a party or by which the properties or
assets of the STVV Shareholder is bound; or (c) contravene, conflict with, or
result in a violation of, any law or order to which the STVV Shareholder, or any
of the properties or assets of the STVV Shareholder, may be subject. 

 

Section 4.3 Litigation. There is no pending Action against the STVV Shareholder
that involves the STVV Shares or that challenges, or may have the effect of
preventing, delaying or making illegal, or otherwise interfering with, any of
the transactions contemplated by this Agreement or the business of STVV and, to
the knowledge of the STVV Shareholder, no such Action has been threatened, and
no event or circumstance exists that is reasonably likely to give rise to or
serve as a basis for the commencement of any such Action. 

 

Section 4.4 Ownership of Shares. The STVV Shareholder is the record and
beneficial owners of the STVV Shares. The STVV Shareholder is not the record or
beneficial owners of any other shares of STVV. The STVV Shareholder has and
shall transfer at the Closing, good and marketable title to the STVV Shares,
free and clear of all liens, claims, charges, encumbrances, pledges, mortgages,
security interests, options, rights to acquire, proxies, voting trusts or
similar agreements, restrictions on transfer or adverse claims of any nature
whatsoever, excepting only restrictions on future transfers imposed by
applicable law. 

 

Section 4.5 Pre-emptive Rights. The STVV Shareholder has no pre-emptive rights
or any other rights to acquire any shares of STVV that have not been waived or
exercised. 

 

ARTICLE V

 

CONDITIONS TO THE OBLIGATIONS OF STVV AND THE STVV SHAREHOLDER

 

The obligations of STVV to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by STVV or the STVV
Shareholder, as the case may be, in their sole discretion:

 

Section 5.1 Representations and Warranties of HOMR. All representations and
warranties made by HOMR in this Agreement shall be true and correct in all
material respects on and as of the Closing Date. 

 

Section 5.2 Agreements and Covenants. HOMR shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with on or prior to the Closing Date. 

 

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

Section 5.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date. 

 

Section 5.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of HOMR shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person or entity,
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement. 

 

Section 5.5 Obligations Post Closing. HOMR shall within 5 days from the Closing
Date must have caused the have caused the cancellation of 39,000,980 shares of
common stock, which shall be canceled and returned authorized but unissued
status within 5 days from the date of Closing.  

 

Section 5.6 Obligations Prior to Closing. HOMR shall deliver the following
documents to SVTT: (i) share certificates evidencing the HOMR Shares registered
in the name of the SVTT Shareholder; (ii) this Agreement duly executed; (iii)
such other documents as SVTT or the SVTT Shareholder may reasonably request for
the purpose of evidencing the accuracy of any of the representations and
warranties of HOMR, evidencing the performance of, or compliance by HOMR with
any covenant or obligation required to be performed or complied with by HOMR,
evidencing the satisfaction of any condition referred to in this Article V, or
otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.  

 

Section 5.7 No Material Adverse Effect. There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to HOMR. 

 

ARTICLE VI

 

CONDITIONS TO THE OBLIGATIONS OF HOMR

 

The obligations of HOMR to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by HOMR in its sole
discretion:

 

Section 6.1 Representations and Warranties of STVV and the STVV Shareholder. All
representations and warranties made by STVV and the STVV Shareholder on behalf
of themselves individually in this Agreement shall be true and correct on and as
of the Closing Date. 

 

Section 6.2 Agreements and Covenants. STVV and the STVV Shareholder shall have
performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by each of
them on or prior to the Closing Date. 

 

Section 6.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date. 

 

Section 6.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
STVV shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person or entity, which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement. 

 

Section 6.5 Documents. STVV and the STVV Shareholder must deliver to HOMR at the
Closing: 

 

A. share certificates evidencing the number of STVV Shares, along with executed
share transfer forms transferring such STVV Shares to HOMR; 

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

B.this Agreement to which the STVV and the STVV Shareholder are each a party,
duly executed; and, 

 

C.such other documents as HOMR may reasonably request for the purpose of (i)
evidencing the accuracy of any of the representations and warranties of STVV and
the STVV Shareholder, (ii) evidencing the performance of, or compliance by STVV
and the STVV Shareholder with, any covenant or obligation required to be
performed or complied with by STVV and the STVV Shareholder, as the case may be,
(iii) evidencing the satisfaction of any condition referred to in this Article
VI, or (iv) otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement. 

 

Section 6.7No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any person, any claim asserting that such person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the STVV Shares, or any other stock, voting, equity, or ownership
interest in, STVV, or (b) is entitled to all or any portion of the HOMR Shares. 

 

ARTICLE VII

 

SURVIVAL AND INDEMNIFICATION

 

Section 7.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the three-year anniversary of the Closing Date (the “Survival Period”). The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations. 

 

Section 7.2 Indemnification.

 

A. Indemnification Obligations in favor of HOMR. From and after the Closing Date
until the expiration of the Survival Period, STVV shall reimburse and hold
harmless HOMR and its shareholders (such person and their heirs, executors,
administrators, agents, successors and assigns is referred to herein as a “HOMR
Indemnified Party”) against and in respect of any and all damages, losses,
settlement payments, in respect of deficiencies, liabilities, costs, expenses
and claims suffered, sustained, incurred or required to be paid by such HOMR
Indemnified Party, and any and all actions, suits, claims, or legal,
administrative, arbitration, governmental or other procedures or investigation
against any HOMR Indemnified Party, which arises or results from a third-party
claim brought against a HOMR Indemnified Party to the extent based on a breach
of the representations and warranties with respect to the business, operations
or assets of STVV. All claims of HOMR pursuant to this Section 7.2 shall be
brought by HOMR on behalf of HOMR and those Persons who were stockholders of
HOMR immediately prior to the Closing Date. In no event shall any such
indemnification payments exceed $50,000 in the aggregate from STVV. No claim for
indemnification may be brought under this Section 7.2(A) unless all claims for
indemnification, in the aggregate, total more than $10,000. 

 

B. Indemnification Obligations in favor of STVV and the STVV Shareholder. From
and after the Closing Date until the expiration of the Survival Period, HOMR and
the HOMR shareholders shall indemnify and hold harmless STVV, the STVV
Shareholder, and his respective officers, directors, agents, attorneys and
employees, and each person, if any, who controls or may “control” (within the
meaning of the Securities Act) any of the forgoing persons or entities (each a
“STVV Indemnified Person”) from and against any and all losses, costs, damages,
liabilities and expenses arising from claims, demands, actions, causes of
action, including, without limitation, legal fees (collectively, “Damages”)
arising out of: (i) any breach of representation or warranty made by HOMR in
this Agreement and in any certificate delivered by HOMR pursuant to this
Agreement; (ii) any breach by HOMR of any covenant, obligation or other
agreement made by HOMR in this Agreement; and (iii) a third-party claim based on
any acts or omissions by HOMR. In no event shall any such indemnification
payments exceed $50,000 in the aggregate from HOMR. No claim for indemnification
may be brought under this Section 7.2(B) unless all claims for indemnification,
in the aggregate, total more than $10,000. 

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

Section 8.1 Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided that no party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
parties. 

 

Section 8.2 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
each Party, as incurred respectively. 

 

Section 8.3 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been given or made if in
writing and delivered personally or 7 days after being sent by registered or
certified mail (postage prepaid, return receipt requested) to the parties at the
addresses set forth in the Preamble of this Agreement, or to such other persons
or at such other addresses as shall be furnished by any party by like notice to
the others, and such notice or communication shall be deemed to have been given
or made as of the date so delivered or mailed. No change in any of such
addresses shall be effective insofar as notices under this Section 8.3 are
concerned unless notice of such change shall have been given to such other party
hereto as provided in this Section 8.3. 

 

Section 8.4 Entire Agreement. This Agreement, together with the exhibits hereto,
represents the entire agreement and understanding of the parties with reference
to the transactions set forth herein and no representations or warranties have
been made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement. 

 

Section 8.5 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable. 

 

Section 8.6 Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof. 

 

Section 8.7 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes. 

 

Section 8.8 Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of Nevada,
and/or the U.S. District Court for Nevada, in respect of any matter arising
under this Agreement. Service of process, notices and demands of such courts may
be made upon any party to this Agreement by personal service at any place where
it may be found or giving notice to such party as provided in Section 8.3. 

 

Section 8.9 Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity. 

 

Section 8.10 Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Nevada without giving
effect to the choice of law provisions thereof. 

 

Section 8.11 Amendments and Waivers. Except as otherwise provided herein, no
amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto. No waiver by any
party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence. 

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

HOMIE RECIPES INC.

 

Per: /s/Jose Mari C. Chin 

Name: Jose Mari C. Chin 

Title: President and Chief Executive Officer

 

 

STEVVA LTD

 

Per: /s/ Theodoros Kerasidis 

Name: Theodoros Kerasidis 

Title: President and Chief Executive Officer

 

STEVVA LTD SHAREHOLDER

 

Per: /s/Theodoros Kerasidis 

Name: Theodoros Kerasidis,  

100% Shareholder

--------------------------------------------------------------------------------

10

 